La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
Nos corresponde determinar si, conforme con lo resuelto en Pueblo v. Esquilín Díaz, 146 DPR 808 (1998), procede anular una sentencia dictada por un tribunal apelativo porque el apelante era un fugitivo al presentarse la apelación. A su vez, debemos resolver si presentar en evi-dencia armas no imputadas en la acusación, entre otra prueba, conlleva revocar la condena. Luego de analizar cui-dadosamente el derecho aplicable, concluimos que la doctrina de Pueblo v. Esquilín Díaz, supra, no presupone que se anule el dictamen recurrido. No obstante, revocamos en los méritos la sentencia del Tribunal de Apelaciones por considerar que la evidencia impugnada era pertinente y no existía base legal para excluirla.

1—4

El 26 de abril de 2010, agentes adscritos al distrito po-licial de Villalba notaron que los tintes del vehículo que conducía el Sr. Héctor M. Santiago Irizarry (recurrido) in-fringían lo dispuesto en el Art. 10.05 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 LPRA see. 5285. Cuando en-cendieron la sirena el automóvil se detuvo y sus dos ocu-pantes salieron corriendo. Luego de una persecución, los agentes arrestaron a ambos. Mientras el pasajero era arrestado, intentó deshacerse de unas balas que tenía en el bolsillo.
Como consecuencia de la intervención policiaca se ocupó y se registró el vehículo de motor que conducía el recurrido. *38Se ocuparon tres armas de fuego: una pistola negra calibre .380 que se encontraba en el piso en la parte posterior del asiento del conductor, una pistola calibre 9mm y otra cali-bre .45, las cuales se encontraban en la parte posterior del asiento del pasajero. A su vez, se ocupó un chaleco a prueba de balas y un radio de comunicaciones {scanner).
El Ministerio Público presentó contra el recurrido tres denuncias por violar el Art. 5.04 de la Ley de Armas de Puerto Rico (Ley de Armas) y dos denuncias por el Art. 6.01 de la misma ley. 25 LPRA secs. 458c y 459, respectivamente. El Tribunal de Primera Instancia autorizó la presentación de una acusación por portación y uso de arma de fuego sin licencia, Art. 5.04 de la Ley de Armas, supra, pero solo con respecto a la pistola negra calibre .380.
Consecuentemente, se ventiló un juicio ante jurado.(1) Durante este, el Ministerio Público presentó evidencia re-lacionada a las otras dos armas de fuego que no eran objeto de la acusación, a saber, la pistola calibre 9mm y la calibre .45. En particular, exhibió varias fotografías de las tres pistolas, sus cargadores, balas, un chaleco a prueba de ba-las y un radio de comunicaciones. La defensa objetó la ad-misión de dicha evidencia por entender que no era perti-nente y que sería indebidamente perjudicial al recurrido. El Estado contestó que la prueba era pertinente para fines de la intención criminal y que surgía de un mismo núcleo de hechos comunes. Luego de celebrar una vista al amparo de la Regla 109(a) de Evidencia, 32 LPRA Ap. VI, el Tribunal de Primera Instancia admitió las piezas de evidencia objetadas por la defensa. Posteriormente, un Jurado en-contró culpable al recurrido de portación ilegal de arma de *39fuego, Art. 5.04 de la Ley de Armas, supra, y el tribunal lo sentenció a diez años de cárcel.
El recurrido apeló ante el Tribunal de Apelaciones y ar-gumentó, entre otras cosas, que erró el Tribunal de Pri-mera Instancia al admitir evidencia de las armas no impu-tadas en la acusación, sus balas, cargadores y un chaleco a prueba de balas. En su oposición, el Estado sostuvo que la evidencia impugnada era pertinente y que, aun de no serlo, la inclusión de esa evidencia no fue factor decisivo o sus-tancial en el resultado.
El Tribunal de Apelaciones revocó la sentencia recurrida. Fundamentó su determinación en que tanto la prueba antes mencionada como una fotografía del recu-rrido esposado al lado del vehículo eran impertinentes y se entregó al Jurado en forma repetitiva en violación al dere-cho constitucional a un juicio justo y al debido proceso de ley. Por su parte, la Hon. Mildred Surén Fuentes, Jueza de Apelaciones y miembro del panel, emitió un voto disidente. En su voto expresó que “la admisión de la prueba impug-nada no presentó un perjuicio indebido, confusión o deso-rientación en el jurado”.(2) Además, indicó que la exclusión de la evidencia no hubiera alterado el resultado.
Luego de que se denegara una moción de reconsidera-ción presentada ante el Tribunal de Apelaciones, el Estado presentó un recurso de certiorari ante este Tribunal. Tras evaluar los argumentos, expedimos el recurso de certiorari. Oportunamente, las partes presentaron sus respectivos alegatos en los que reiteran sus planteamientos relaciona-dos a la evidencia admitida. Sin embargo, en su escrito el Estado también sostiene que se debe anular el dictamen del Tribunal de Apelaciones conforme a la doctrina recono-cida en Pueblo v. Esquilín Díaz, supra, y en Pueblo v. Rivera Rivera, 110 DPR 544 (1980). Esta doctrina dispone que si un acusado o convicto se escapa de la jurisdicción, renuncia su derecho a apelar. Según el Estado, se debe *40anular el dictamen del Tribunal de Apelaciones porque el recurrido se encontraba prófugo al momento de presen-tarse la apelación. La representación legal del recurrido admitió que el recurrido se encuentra fuera de la jurisdicción. No obstante, enfatizó que lo que la doctrina establece es la discreción de los tribunales apelativos de no ver los casos si el apelante se encuentra prófugo, pero no que se deba anular el dictamen de un tribunal que ejerció su jurisdicción válidamente.(3) Con el beneficio de la com-parecencia de ambas partes, procedemos a resolver.
II
A. En vista de que la Procuradora General sos-tiene que el Tribunal de Apelaciones no tenía jurisdicción para emitir la sentencia recurrida, según lo establecido por este Tribunal en Pueblo v. Esquilín Díaz, supra, y Pueblo v. Rivera Rivera, supra, comenzaremos evaluando ese planteamiento. En Pueblo v. Rivera Rivera, supra, adoptamos la doctrina acogida por la Corte Suprema de Estados Unidos en Smith v. United States, 94 US 97 (1876). Esta establece que los tribunales apelativos pueden desestimar las apelaciones instadas por quienes se fugan, pues estos renuncian su derecho a apelar al evadir la jurisdicción del tribunal.
Posteriormente, en Pueblo v. Esquilín Díaz, supra, reiteramos la doctrina y aclaramos las justificaciones detrás de esta. En Esquilín Díaz, supra, el Tribunal de Primera Instancia declaró prófugo al acusado y celebró un juicio en ausencia. Luego de que un Jurado emitiera un veredicto de culpabilidad, la representación legal del Sr. José R. Esquilín Díaz presentó un recurso donde reservó su derecho a apelar, en caso de que este regresara. El Tribunal de Cir-cuito de Apelaciones desestimó la apelación y resolvió que *41el apelante renunció su derecho a apelar conforme a la norma de Pueblo v. Rivera Rivera, supra. Posteriormente, el señor Esquilín Díaz fue capturado y solicitó la reinsta-lación de su apelación. El foro intermedio denegó nueva-mente su apelación y este Tribunal confirmó.
Resolvimos que, dada su naturaleza estatutaria, el derecho a apelar una convicción criminal se renuncia si el convicto se fuga, por lo que procede desestimar su apelación. Pueblo v. Esquilín Díaz, supra, pág. 816. Basa-mos nuestra decisión en varios casos federales que fueron desarrollando esta doctrina, mejor conocida como fugitive disentitlement doctrine, que aunque no son vinculantes sí son altamente persuasivos. Id., págs. 816-817. Véanse, también: Ortega-Rodríguez v. United States, 507 US 234 (1993); Estelle v. Dorrough, 420 US 534 (1975); Molinaro v. New Jersey, 396 US 365 (1970).(4) Entre las justificaciones de esta doctrina destacamos en ese entonces “la imposibi-lidad de ejecutar el mandato del tribunal apelativo, la de-terminación de que la fuga equivale a una renuncia del derecho a apelar, el deseo de desalentar las fugas y la necesidad de mantener un funcionamiento eficiente de los tribunales apelativos”. Pueblo v. Esquilín Díaz, supra, pág. 823.
B. En lo pertinente, debemos resolver si la doctrina pautada en Pueblo v. Esquilín Díaz, supra, es de carácter jurisdiccional o discrecional. Esto, pues si la doctrina es jurisdiccional, corresponde anular el dictamen del Tribunal de Apelaciones, ya que el mismo se dictó sin jurisdicción. Por otro lado, si es de carácter discrecional, corresponde *42examinar en sus méritos lo resuelto por el foro apelativo intermedio.
En Pueblo v. Esquilín Díaz, supra, no ofrecimos una res-puesta definitiva a esta pregunta. No obstante, el Juez Asociado Negrón García, en su opinión disidente, destacó que la doctrina “[p]ermite a los tribunales apelativos, dis-crecionalmente, desestimar la apelación si el convicto no está sujeto a responder”. Íd., pág. 831 (opinión disidente del Juez Asociado Señor Negrón García). Entre los varios casos que sostienen esta postura se encuentra Ortega-Rodríguez v. United States, supra, pág. 250 esc. 23, donde la Corte Suprema (citando a Molinaro v. New Jersey, 396 US 365, 366 [1970]) expresó que “dismissal of fugitive appeals is always discretionary, in the sense that fugitivity does not ‘strip the case of its character as an adjudicable case or controversy’ ”. (Enfasis suplido). Por su parte, las Cortes de Apelaciones de Estados Unidos han reiterado el carácter discrecional de la doctrina. (5)
A la luz de lo anterior, vemos que la desestimación de la apelación presentada por un individuo que evade la autoridad del tribunal está en la sana discreción de dicho foro apelativo, cónsono con el poder inherente de los tribu-*43nales de salvaguardar los procedimientos judiciales. De modo que, al ser una doctrina de carácter discrecional y no jurisdiccional, los tribunales conservan la jurisdicción para emitir su dictamen, pero pueden decidir desestimar la ape-lación si conocen que el apelante está prófugo. Pueblo v. Esquilín Díaz, supra. Como la fuga no priva de jurisdicción al tribunal, si este desconocía la condición del apelante y ejerce válidamente su jurisdicción, su dictamen no debe ser anulado por el mero hecho de que tenía la discreción de desestimar la apelación. Así, resolvemos que en este caso el Tribunal de Apelaciones tenía jurisdicción cuando revocó la sentencia del Tribunal de Primera Instancia, por lo que no corresponde anular su dictamen.
i—I hH H-1
Nos corresponde ahora atender el planteamiento del Es-tado de que erró el Tribunal de Apelaciones al revocar el veredicto de culpabilidad. Sostiene que la evidencia de las armas no imputadas era pertinente y que, aun de no serlo, su exclusión en el juicio no hubiera producido un resultado distinto.
A. Nuestras Reglas de Evidencia definen la “evi-dencia pertinente” como aquella que tiende a aumentar o disminuir la probabilidad de la existencia de un hecho que tiene consecuencias para la adjudicación de la acción. Regla 401 de Evidencia, 32 LPRA Ap. VI. Véase, también, Izagas Santos v. Family Drug Center, 182 DPR 463, 482 (2011). En esencia, se trata de evidencia que “tiene algún valor probatorio, por mínimo que sea, para adjudicar la acción”. E.L. Chiesa Aponte, Reglas de Evidencia de Puerto Rico 2009, San Juan, Pubs. JTS, 2009, pág. 114. Es importante destacar que es a partir del derecho sustantivo aplicable al caso que se evalúa la pertinencia de la evidencia. Izagas Santos v. Family Drug Center, supra; Chiesa Aponte, op. cit.
*44Como norma general, la evidencia pertinente es admisible. Ahora bien, alguna evidencia pertinente se puede excluir cuando aplique alguna de las reglas de ex-clusión reconocidas en nuestro ordenamiento o en virtud de la Regla 403 de Evidencia, 32 LPRA Ap. VI. Izagas Santos v. Family Drug Center, supra. Esta regla dispone que los tribunales tienen discreción para excluir prueba perti-nente, a pesar de la ausencia de una regla de exclusión, si su valor probatorio queda sustancialmente superado por un: (a) riesgo de causar perjuicio indebido; (b) riesgo de causar confusión; (c) riesgo de causar desorientación al Ju-rado; (d) dilación indebida de los procedimientos, y (e) in-necesaria presentación de prueba acumulativa. Regla 403 de Evidencia, supra. Sobre el primer elemento, perjuicio indebido, hemos aclarado que “toda prueba es ‘perjudicial’ en la medida que favorece a una parte y perjudica a otra, pero éste no es el tipo de perjuicio al que se refiere la regla”. Pueblo v. Ortiz Pérez, 123 DPR 216, 228 (1989). Se trata más bien de prueba que puede conducir a un resul-tado erróneo porque se presentó con el propósito primordial de crear pasión y prejuicio en el jurado. Véanse: Íd.; Pueblo v. González Colón, 110 DPR 812, 820 (1981). De modo que “ [s] e trata de una regla que debe ser usada con mesura y cautela por los tribunales, pues el principio fundamental es que toda evidencia pertinente es admisible, salvo que sea aplicable una regla de exclusión”. Chiesa Aponte, op. cit, pág. 116.
Por otro lado, si una parte considera que el tribunal admitió evidencia erróneamente deberá “presentar una objeción oportuna, específica y correcta”. Regla 104 de Evidencia, 32 LPRA Ap. VI. Así, permite que se pueda ape-lar en su momento la determinación del foro de instancia. Regla 105(a) de Evidencia, 32 LPRA Ap. VI.(6) Sin em*45bargo, la doctrina de error no perjudicial (harmless error) establece que los tribunales apelativos no revocarán una sentencia por admisión errónea de evidencia, a menos que el error haya sido “un factor decisivo o sustancial en la sentencia emitida”. Id. Véase, también, Pueblo v. Santos Santos, 185 DPR 709, 728 (2012). Por lo tanto, si el error se considera benigno o no perjudicial —porque la exclusión de la evidencia no hubiese producido un resultado distinto— se confirma el dictamen a pesar del error. Izagas Santos v. Family Drug Center, supra, págs. 483-484. Véase, también, Chiesa Aponte, op. cit., pág. 88.
En cambio, cuando se viola un derecho consti-tucional de un acusado aplica el estándar de error consti-tucional no perjudicial (harmless constitutional error), de modo que solo se confirma el dictamen si el tribunal ape-lativo “está convencido más allá de duda razonable que, de no haberse cometido el error, el resultado hubiera sido el mismo”. Regla 105(b) de Evidencia, 32 LPRA Ap. VI. Véase, también, Chapman v. California, 386 US 18 (1967). Son ejemplos de errores constitucionales prueba admitida en violación al derecho contra la autoincriminación, al de-bido proceso de ley, a la cláusula de confrontación, a la protección constitucional contra registros o detenciones irrazonables, entre otros. Chiesa Aponte, op. cit., pág. 89. Finalmente, el error estructural se refiere a un error cons-titucional de tal magnitud que lesiona fatalmente el sis-tema adversativo o el juicio imparcial. Íd.; Pueblo v. Santos Santos, supra, pág. 728. Por tal razón, conlleva la revoca-ción automática de la sentencia recurrida.
B. Cónsono con lo anterior, resulta necesario examinar el derecho sustantivo aplicable para así poder evaluar la pertinencia de la prueba presentada. Contra el recurrido se presentó una acusación por portación y uso de arma de fuego sin licencia, Art. 5.04 de la Ley de Armas, supra. Dicho artículo dispone que “[t]oda persona que transporte cualquier arma de fuego o parte de ésta, sin *46tener una licencia de armas, o porte cualquier arma de fuego sin tener su correspondiente permiso para portar ar-mas, incurrirá en delito grave”. íd. Se consideran atenuan-tes que el arma esté descargada y que no tenga municiones a su alcance. Id. Por otro lado, al momento de presentarse la acusación, y durante el juicio, también era un atenuante que no existiera prueba de que el acusado tuviera la inten-ción de cometer un delito. Ley de Armas, Ley Núm. 404 de 2000.(7)
IV
El Tribunal de Apelaciones revocó la sentencia del Tribunal de Primera Instancia que encontró culpable al recu-rrido de violar el Art. 5.04 de la Ley de Armas, supra. De-terminó que la evidencia de las armas no imputadas, las balas, los cargadores, el chaleco a prueba de balas y el radio de comunicaciones era impertinente y fue presentada de manera repetitiva en violación al derecho constitucional a un debido proceso de ley y a un juicio justo. Erró el Tribunal de Apelaciones al actuar así.
En primer lugar, vemos que la evidencia impugnada era pertinente para el delito de portación ilegal de arma de fuego según estaba tipificado en el Art. 5.04 de la Ley de Armas, supra. Esto, porque tenía “algún valor probatorio, por mínimo que sea” tanto para la adjudicación de los he-chos como para la imposición de la pena. Chiesa Aponte, op. cit., pág. 114; Regla 401 de Evidencia, supra. El foro primario concluyó válidamente que la evidencia de las ar-mas no imputadas, sus balas, cargadores, el chaleco a prueba de balas y el radio de comunicaciones, era perti-nente porque surgía del mismo núcleo de hechos que la infracción al Art. 5.04, supra, por poseer la pistola negra calibre .380. Además, era pertinente para probar la inten-*47ción de cometer un delito, lo cual evitaba la presencia de atenuantes que redujeran la pena ñja establecida por ley. Ley de Armas, Ley Núm. 404 de 2000.(8)
Por otra parte, el recurrido aduce que, dado que el Tribunal de Primera Instancia solo autorizó la acusación por portar la pistola negra calibre .380, no se podía presentar evidencia de las otras dos armas. Sin embargo, en Pueblo v. Nazario Hernández, 138 DPR 760, 781-782 (1995), recha-zamos el argumento del apelante de que no se podía pre-sentar prueba de su estado de embriaguez porque en la vista preliminar el juez excluyó esa prueba y solo autorizó la acusación de imprudencia crasa al conducir un vehículo de motor a base de que iba a exceso de velocidad. Resolvi-mos que “ [1] a decisión del juez de instancia de encontrar causa probable por ese delito, prescindiendo del elemento de embriaguez, no refleja una prohibición a que se presen-tara [...] prueba sobre esa conclusión ni que ésta fuera inmaterial”. Íd., págs. 780-781. De modo que la exclusión en vista preliminar de determinada evidencia, o la ausen-cia de autorización de otras acusaciones, no impiden al Es-tado presentar evidencia “pertinent [e] para demostrar la existencia de factores que, en conjunción, configuran el de-lito en cuestión”. Íd., pág. 781.
Establecida la pertinencia de la prueba impugnada y ante la ausencia de alguna regla de exclusión aplicable, debemos examinar si las fotografías impugnadas tuvieron el efecto de causar un perjuicio indebido conforme con la *48Regla 403 de Evidencia, supra. Ciertamente, aquí la prueba resultó perjudicial, pues en todo proceso adversa-tivo la prueba se ofrece precisamente para perjudicar a la otra parte. Pueblo v. Nazario Hernández, supra, pág. 779; Chiesa Aponte, op. cit., pág. 117. No obstante, no causó un perjuicio indebido porque el posible efecto que tuvo en el jurado no superó sustancialmente el valor probatorio de la evidencia: presentar la cadena de hechos donde se portó ilegalmente una pistola negra calibre .380 y establecer la intención de cometer un delito para así evitar la presencia de atenuantes. Véase Nazario Hernández, supra, pág. 779. Pensar que la mera presentación de este tipo de fotografías causa un perjuicio indebido porque anima la pasión y pre-juicio en el Jurado sería “atribuirle al jurado una sensibi-lidad extrema”. Pueblo v. López Rodríguez, 118 DPR 515, 543 (1987). A fin de cuentas, “a este cuerpo le corresponde conocer todo lo relacionado con la causa que juzga, de forma tal que pueda estar en mejor condición de rendir un veredicto informado y justo”. Id.
Expuesto lo anterior, erró el Tribunal de Apelaciones al sostener que se trataba de evidencia impertinente. Peor aún, el foro apelativo concluyó que la presentación de esta evidencia violó el debido proceso de ley y el derecho a un juicio justo del recurrido. El foro intermedio realizó un análisis errado al sugerir que cualquier alegada violación a una norma evidenciaría contraviene esos derechos constitucionales. Al resolver esto, les atribuyó a ambos derechos constitucionales un valor omnipotente, cuya mera mención coloca en jaque todo nuestro ordenamiento jurídico evidenciario. Así, revocó la sentencia del Tribunal de Primera Instancia sin someter la evidencia al estándar de error no perjudicial (harmless error) o al estándar de error constitucional no perjudicial (harmless constitutional error). En ese sentido, es preocupante que el Tribunal no haya analizado la inclusión de la evidencia bajo ningún estándar, como si se tratara del excepcional error estructu-ral que conlleva una revocación automática.
*49Por otro lado, como no se lesionó ningún derecho consti-tucional del recurrido, no aplica el estándar de error consti-tucional no perjudicial. Bajo el entendido de que se admitió evidencia impertinente, el tribunal apelativo debió analizar el caso según el estándar de error no perjudicial y resolver si la exclusión de la evidencia hubiese producido un resultado distinto. Regla 105(a) de Evidencia, supra; Izagas Santos v. Family Drug Center, supra, pág. 483-484. No obstante lo anterior, como entendemos que la evidencia en cuestión era pertinente y que no aplicaba ninguna regla de exclusión ni la Regla 403 de Evidencia, supra, no cabe hablar de error no peijudicial porque no se cometió error alguno.
V
Por los fundamentos antes expresados, se revoca la sen-tencia del Tribunal de Apelaciones y se reinstala la senten-cia del Tribunal de Primera Instancia.

Se dictará sentencia de conformidad.


 Entre la evidencia presentada por el Ministerio Público se encuentra: (1) el testimonio de los agentes que intervinieron el día de los hechos, quienes describieron los artículos que encontraron dentro del vehículo, incluyendo la pistola negra calibre .380; (2) el testimonio del agente adscrito a la Unidad de Servicios Técnicos de la Policía, que tomó las veintiún fotografías admitidas como evidencia, y (3) el testimo-nio de un examinador de armas de fuego del Instituto de Ciencias Forenses.


 Voto disidente de la Hon. jueza Surén Fuentes, Apéndice, pág. 282.


 Cabe destacar que el Tribunal de Apelaciones no conocía que el recurrido estaba prófugo.


 La doctrina no tiene base en ningún derecho constitucional ni en la doctrina de justiciabilidad. Por lo tanto, se ha considerado una doctrina en equidad desarro-llada conforme a la autoridad inherente de los tribunales de proteger los procedi-mientos judiciales y sus pronunciamientos. Véanse: H. Tashman, J. Brockett & R. Wilcox, Flight or Fight, 29-OCT L.A. Law. 44 (2006); Degen v. United States, 517 US 820, 823 (1996) (“Courts invested with the judicial power of the United States have certain inherent authority to protect their proceedings and judgments in the course of discharging their traditional responsibilities”).


 U.S. v. Puzzanghera, 820 F.2d 25, 26 (1er Cir. 1987) (“there [can] be no question that this court, in its discretion, could and normally would dismiss the appeal”); U.S. v. Zedner, 555 F.3d 68, 79 (2do Cir. 2008) (“we have discretion to dismiss the appeal either with prejudice or without prejudice to reinstatement if the defendant returns to custody within a certain time”); U.S. v. Wright, 902 F.2d 241, 242 (3er Cir. 1990) (“It is without question that we have the discretion to dismiss the appeal”); U.S. v. Snow, 748 F.2d 928, 930 (4to Cir. 1984) (“Subsequent to Molinaro courts have exercised their discretion and have dismissed fugitives’ appeals”); Bagwell v. Dretke, 376 F.3d 408, 413 (5to Cir. 2004) (“The fugitive disentitlement doctrine is an equitable doctrine that a court exercises in its discretion”); U.S. v. Lanier, 123 F.3d 945, 946 (6to Cir. 1997) (citando a Molinaro v. New Jersey, supra); In re Hijazi, 589 F.3d 401, 412 (7mo Cir. 2009) (citando a Molinaro, supra); Brinlee v. U.S., 483 F.2d 925, 926 (8vo Cir. 1973) (citando a Molinaro, supra); Parretti v. U.S., 143 F.3d 508, 510 (9no Cir. 1998) (“Our court has exercised its discretion and dismissed the appeal of a criminal defendant who became a fugitive from justice while his appeal was pending”); U.S. v. Hanzlicek, 187 F.3d 1219, 1220 (10mo Cir. 1999) (“The application of the fugitive disentitlement doctrine is discretionary”); Lynn v. U.S., 365 F.3d 1225, 1241 esc. 29 (11mo Cir. 2004) (“We note that courts possess great latitude in their application of the fugitive disentitlement doctrine”).


 No obstante, si se trata de un error extraordinario el tribunal apelativo puede considerar el señalamiento de error aunque no se haya cumplido con la Regla 104. Regla 106 de Evidencia, 32 LPRA Ap. VI.


 Este atenuante se eliminó mediante la Ley Núm. 142 de 2 de diciembre de 2013.


 Por otro lado, el Tribunal de Apelaciones resolvió que la fotografía del vehí-culo de motor intervenido, en la cual se refleja al recurrido arrestado y esposado, no se debió admitir por ser impertinente y contraria al debido proceso de ley y al dere-cho constitucional a un juicio justo. Esto, a pesar de que la misma no fue objetada en el juicio ni impugnada ante el Tribunal de Apelaciones. No obstante lo anterior, de igual manera destacamos que esta era pertinente, pues corrobora el testimonio de los agentes a los efectos de que arrestaron al recurrido en el lugar de los hechos. Pueblo v. Rivera Nazario, 141 DPR 865, 894 (1996) (“las fotografías son un tipo de evidencia demostrativa de inmenso valor probatorio cuando éstas se presentan para fines de [...] corroborar la veracidad de lo declarado”). Aun si consideráramos que fuera im-pertinente, o que aplicara alguna regla de exclusión, concluimos que su presentación no fue factor decisivo o sustancial en el resultado.